Order filed December 21, 2011




                                              In The
                        Fourteenth Court of Appeals
                                     ____________
                                   NO. 14-10-01049-CR
                                     ____________
                               DOMINICK LOWE, Appellant
                                           V.
                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 232nd District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1226453

                                            ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State’s Exhibit 1 (DVD).

       The clerk of the 232nd District Court is directed to deliver to the Clerk of this court the
original of State’s Exhibit 1 (DVD), on or before January 4, 2012. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the original of
State’s Exhibit 1 (DVD), to the clerk of the 232nd District Court.




                                                       PER CURIAM